NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
     The information disclosure statement (IDS) submitted on 06/19/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
     Prior to the merits of examination on the present application, the following amendments have been entered and considered:
Amendment to the specification
Amendment to the title of the invention
Amendment to the drawings
Amendment to the claims 1, 2, 5 and 6 to define the claims more clearly. 

Allowable Subject Matter
     Claims 1 - 6 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Regarding claim 1, the closest prior art (Sugawara et al., US 5,347,362 A) discloses a wire shape inspecting apparatus (see Fig. 1 showing a cross section of a bonding wire 
     Although the prior art discloses the feature of reflected light to inspect the shape of the ball portion of the wire (see lines 6 – 14 of column 8), however the prior art do not clearly teach or fairly suggest the step of “identifying a coordinate of a light emitting portion which is an image part of reflected light where light from the light is reflected by the neck portion of the wire in one inspection image and identifying a position of the light emitting portion in reality in a focal distance when the one inspection image is acquired as an actual light emitting portion position on the basis of the coordinate, are performed for the plurality of inspection images respectively, and actual light emitting portion positions of a plurality of focal distances are connected respectively to detect the shape of the neck portion”.
     Independent claim 6 is allowable for similar reasons as discussed above with respect to independent claim 1.
     Claims 2 – 5 are allowable for at least the same reasons that they depend from the independent claim 1. 
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
     Couey et al. (US 2012/0024089 A1) discloses a method of teaching bonding positions and inspecting shape of lateral portion of the wire.
     Moritoshi et al. (JP05312532 A) discloses a device which can inspect bonding wires for their loop shapes at a high speed using a focal point method. 

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE NOEL Y. ZANETSIE whose telephone number is (571)272-4663.  The examiner can normally be reached on Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669